Title: To Thomas Jefferson from John Hampden Pleasants, 12 April 1824
From: Pleasants, John Hampden
To: Jefferson, Thomas


Dr Sir,
Richmond
April 12th 24
You will have perceived by the Newspapers that the question of a Convention, has suddenly been agitated in this part of Virginia, as well as others, and that the sense of the citizens of this place, has actually been tested, and found to be unequivocally, in favor of the measure.It is not for me to inform you, that your sentiments if fully and certainly known to the Public, would produce a decisive effect. The friends of the measure, have calculated with certainty, upon the countenance of your Opinion, and already urged the argument with extensive advantage.A Committee has been appointed to  devise the best expedient to accomplish the wishes of the late meeting. They will report in the course of a fortnight. They are divided  as to the best mode of doing this—some being for recommending the whole subject to the Legislature—and others for carrying it directly to the people, without asking for, or awaiting, the aid of the Legislature. They make this course most respectful to the People, and are afraid of the Legislature. It does appear to me, that this last course is most democratic (perhaps, because I am myself, attached to that opinion.)Your opinion in favor of either would heal the schisms and produce immediate unanimity. Suffer me Sir, in the name of the Republic, to entreat you to express, in the form of a letter addressed to the Committee, or to Some member of it—with the declared permission to use it, as their discretion  may dictate.Excuse sir, this great liberty from one, who knows you only by your works, and who looks on your fame, as that of his Country.With great Respect,Jno Hambden Pleasants.